Citation Nr: 0803209	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-31 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 21, 2004 for 
the grant of a 100 percent evaluation for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from September 1956 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas which granted a 100 
percent evaluation for major depression and assigned an 
effective date of April 21, 2004.

The veteran and his wife testified before a Decision Review 
Officer at the RO in January 2006.  A transcript of the 
hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A December 1997 VA treatment record reflects the veteran's 
report that he is in receipt of Social Security 
Administration (SSA) disability benefits.  The basis for such 
benefits is not clear based on a review of the current 
record.  As records supportive of the veteran's claims might 
be in the possession of the SSA, the AOJ should determine 
whether the basis of the veteran's receipt of SSA benefits is 
disability and, if so, obtain any records pertaining to the 
veteran's receipt of SSA disability benefits, to include the 
medical records on which the SSA's disability determination 
was made.

The veteran is notified that if he has any evidence 
pertaining to his claim which was not previously submitted to 
VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The AOJ should determine whether the 
veteran's Social Security benefits are 
based on disability.  If so, the AOJ 
should obtain a copy of the SSA's 
decision awarding the veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits. Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

2.  After the above development, the AOJ 
should refer the claims file to the 
examiner who conducted the May 2005 VA 
examination or another competent 
professional.  It is requested that the 
examiner review the file and if possible 
determine when a GAF of between 35 and 45 
would have been warranted based upon the 
evidence of record.  If the evidence is 
not sufficient to evaluate, that fact 
must be clearly noted in the report.  
Regardless, the examiner should be 
requested to determine whether there was 
any significant change in the degree of 
disability (with a noted GAF of between 
25 and 30) in the October 2002 VA report 
and the May 2005 examination.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



